Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1, 3-4, 6-20 are pending in the current application. 
Claims 10-20 are withdrawn as being directed towards a non-elected invention.

Response to Amendment
Applicant’s amendment of 1/7/21 does not render the application allowable.

Status of the Rejections
All rejections from the previous office action are maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US 20110303535).
As to claim 1, Miller discloses a target comprising:
A base layer onto which a target is deposited (figure 3b: backing plate 110);
The target comprising a plurality of layers (figure 3b: target 130 with layer above and below microscopic boundary 320);
A target with a plurality of zones having an average thickness that is variable between the zones (figure 3b: target material 130 with ‘bumps’);
The zone thicknesses chosen to equalize sputtering time (paragraph 29: increased thickness of target in regions with increased consumption).

	As to claim 3, Miller discloses a uniform target material (figure 3b).

As to claim 4, Miller discloses a system comprising:
A base layer onto which a target is deposited (figure 3b: backing plate 110);
The target comprising a plurality of layers (figure 3b: target 130 with layer above and below microscopic boundary 320);
A target with a plurality of zones having an average thickness that is variable between the zones (figure 3b: target material 130 with ‘bumps’);
The zone thicknesses chosen to equalize sputtering time (paragraph 29: increased thickness of target in regions with increased consumption).


	As to claim 6, Miller discloses a uniform target material (figure 3b).

.

Response to Arguments
Applicant argues in the remarks that the claimed invention is disposable and Miller’s target is not.  It is unclear from the arguments as to what claim limitation requires ‘disposable’ and why Applicant’ believes Miller’s target is not capable of being disposed.  Like any object, the target of Miller is believed to be capable of being thrown out.  Therefore this argument is not found persuasive.
Applicant argues in the remarks that the claimed target has a thickness of micrometers while Miller’s is not.  The instant claims do not contain any limitations directed to the target’s thickness being on the order of micrometers.  Miller does not appear to indicate its target thickness, so it is also unclear how it was determined Miller’s target has a different thickness, regardless of any claim limitations actually requiring a micrometer thickness.  Therefore this argument is not found persuasive.
Applicant argues in the remarks that the claimed target is made of a stack of different materials.  Figure 3b of Miller explicitly illustrates a target with a backing and stack of multiple 
Applicant argues in the remarks that the claimed target is designed for use with an ion cannon while Miller’s is not.  As discussed above, intended use is not enough alone to distinguish a product from the prior art.  A structural different must be claimed.  Because there is no actual structural reason why the target of Miller could not be placed in front of an ion cannon (presumably more commonly referred to as an ion beam or ion beam source), this argument is not found persuasive.
Applicant argues that the instantly claimed target does not need to be installed in a magnetic field while Miller’s target does.  It is unclear what claim limitation precludes this ability, and, as discussed above, it is unclear what structural part of Miller’s target absolutely requires its use within a magnetic field.  Discussions of the intended use of the target of Miller does not alter its structural disclosure, which is relied upon for the instantly claimed product claims.  Therefore this argument is not found persuasive.

Applicant further argues various non-claimed features and intended use methods and apparatus claims for the claimed product that do not contain any arguments with respect to the actually claimed product’s structure.
In response to applicant's arguments of intended use, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on M-R 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794